Citation Nr: 0632521	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial increased rating in excess of 40 
percent for varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from November 1966 to 
December 1982 and from April 1990 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Hartford, Connecticut.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A. VA Examination

The veteran is service-connected for varicose veins of the 
left lower extremity, currently rated as 40 percent 
disabling.  A 40 percent disability rating contemplates 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2006).  The next highest rating, 60 
percent, contemplates persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  Id.  The evidence of record indicates that the 
veteran's symptomatology includes persistent edema and stasis 
pigmentation.  Thus, in order to warrant entitlement to a 
higher rating, the veteran must provide competent evidence 
that he has persistent ulceration of his varicose veins of 
the left lower extremity.

In the most recent VA examination of record, March 2004, the 
veteran denied superficial vein infections, skin irritation, 
or skin breakdown.  However, at his April 2004 RO hearing, 
the veteran reported that the skin over his varicose veins is 
starting to peel and flake.  In light of the veteran's 
testimony, which suggests the possibility of ulceration, the 
Board concludes that a new VA examination is warranted to 
assess the nature and severity of the veteran's current 
disability.  

B. Extraschedular Rating

In the September 2006 informal hearing presentation, the 
veteran's representative argues that the evidence of record 
demonstrates that the veteran is entitled to an 
extraschedular rating for his varicose veins of the left 
lower extremity.  The RO did not consider whether referral 
for an extraschedular rating was appropriate.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2006) 
in the first instance.  However, the Board is not precluded 
from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 
88 (1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary of 
Benefits or the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds that the 
issue of an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) is raised, and a remand is necessary for 
consideration of referral of this issue to the Under 
Secretary of Benefits or the Director of VA's Compensation 
and Pension Service.

In the present case, the veteran reports being unable to work 
with the pain caused by his varicose veins, and indicates in 
his March 2004 VA examination that he stopped working in 2001 
due to such pain.  At the March 2004 VA examination, the 
veteran also reported constant daily pain which increased 
with prolonged sitting and standing.  The March 2004 VA 
examiner concluded that it is as likely as not that the 
veteran's varicose veins makes him unemployable.  The Board 
observes, however, that during a January 2003 VA examination 
the veteran reported that he continued to work and a July 
2004 employer statement reflects that the veteran was 
employed until February 2003.

Given the veteran's statements regarding his pain and his 
claimed inability to work, as well as the March 2004 VA 
examination report, the Board concludes that consideration of 
an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) should be undertaken.

Accordingly, the case is REMANDED for the following action:

1. Inform the veteran of the elements of a 
claim for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  The 
veteran should be asked to furnish 
employment records verifying that he 
experiences marked interference with 
employment or that he has had frequent 
periods of hospitalization due to his 
service-connected varicose veins of the 
left lower extremity.  This evidence may 
include records pertaining to lost time or 
sick leave used due to the varicose veins, 
any correspondence from an employer that 
would verify his contentions, or medical 
records showing periods of 
hospitalization.

2. Schedule the veteran for a VA 
examination to determine the current 
nature and extent of his varicose veins of 
the left lower extremity.  The claims file 
must be made available to the examiner for 
review, and the examination report should 
reflect that such review was accomplished.  
The examination should include a review of 
the veteran's pertinent medical history 
and current complaints, as well as a 
comprehensive clinical evaluation.  In 
evaluating the veteran's service-connected 
varicose veins of the left lower 
extremity, the examiner should indicate 
whether the veteran has persistent edema 
or subcutaneous induration, stasis 
pigmentation or eczema, and persistent 
ulceration or whether he has massive 
boardlike edema with constant pain at 
rest.  A detailed rationale should be 
provided for any opinion offered.

The examiner should offer an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's service-connected 
varicose veins of the left lower extremity 
cause marked interference with his 
employment beyond that anticipated by a 
schedular evaluation of 40 percent.  If 
the veteran's current symptomatology 
causes marked interference with his 
employment, the examiner should explain 
how it causes such marked interference.  
If the examiner cannot determine whether 
the veteran's varicose veins of the left 
lower extremity cause marked interference 
with his employment beyond that 
anticipated by a schedular evaluation of 
40 percent on a medical scientific basis, 
and without invoking processes relating to 
guesses or judgment based on mere 
conjecture, the examiner should clearly 
specify so in the report with an 
explanation as to why this is so.

3. After completing the actions requested 
above, consideration should be given to 
referral of the veteran's claim to the 
Under Secretary for Benefits or the 
Director of VA's Compensation and Pension 
Service for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1).  The 
veteran should be given opportunity to 
present evidence and argument on this 
point.  The veteran should be informed of 
the ultimate outcome of any referral.

4. If the benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative an appropriate SSOC 
and allow them an appropriate period of 
time to respond.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, including 
VCAA and any other legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

